Name: 2008/461/EC: Council Decision of 16Ã June 2008 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-06-19

 19.6.2008 EN Official Journal of the European Union L 160/32 COUNCIL DECISION of 16 June 2008 appointing a Spanish alternate member of the Committee of the Regions (2008/461/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) An alternate members seat has become vacant following the resignation of Mr Pedro MOYA MILANÃ S, HAS DECIDED AS FOLLOWS: Article 1 Mr Enrique OJEDA VILA, Secretario General de AcciÃ ³n Exterior, AndalucÃ ­a, is hereby appointed an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 16 June 2008. For the Council The President D. RUPEL (1) OJ L 56, 25.2.2006, p. 75.